Order entered September 19, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-01195-CV

                       IN RE KINGMAN HOLDINGS, L.L.C., Relator

                 Original Proceeding from the 416th Judicial District Court
                                   Collin County, Texas
                           Trial Court Cause No. 416-02434-2014

                               ORDER NUNC PRO TUNC
       Before the Court are relator’s petition for writ of mandamus and relator’s motion to give

precedence to its petition for writ of mandamus. We DENY relator’s motion to give precedence

to its petition for writ of mandamus. We request that real party in interest and respondent file

their responses to the petition for writ of mandamus, if any, on or before October 6, 2014.


                                                      /s/   DOUGLAS S. LANG
                                                            JUSTICE